1                                                                JS-6
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9
                       CENTRAL DISTRICT OF CALIFORNIA
10
     GORDON AND MARY FELLER,         Case No. 16-cv-01378 CAS (GJSx)
11
     et al.,
12                                   CLASS ACTION
               Plaintiffs,
13
14       vs.                         FINAL JUDGMENT
15
   TRANSAMERICA LIFE
16 INSURANCE COMPANY,                Courtroom: 8D – 8th Floor
17                                   Judge: The Hon. Christina A. Snyder
               Defendant.
18
19
20
21
22
23
24
25
26
27
28
 1        Based upon and subject to the nationwide class settlement approved by the
 2 Court in this Action and the “Final Order Approving Plaintiffs’ Motion for Final
 3 Certification of Settlement Class and Final Approval of Proposed Nationwide Class
 4 Settlement Agreement [Dkt. 420] and Motion for Court Approval of Common Fund
 5 Payment of Attorneys’ Fees and Litigation Expenses, and Service Awards [Dkt.
 6 421]” (“Final Approval Order”)1[Dkt. 444]:
 7        IT IS HEREBY ORDERED AND ADJUDGED that:
 8        (1)    The Court has personal jurisdiction over the Parties and the Settlement
 9 Class Members (defined below), subject matter jurisdiction over the claims in the
10 above-captioned consolidated actions (the “Consolidated Actions”), and jurisdiction
11 to approve the Settlement and the “Settlement Agreement and Release” [Dkt. 401-
12 1].
13        (2)    The certified Settlement Class subject to and bound by this Final
14 Judgment includes, subject to the exclusions listed below, the following persons:
15        All persons or entities who own or owned a Policy encompassed by the
          MDR Increases during the Class Period.
16
17 Excluded from the Settlement Class are (a) the Honorable Christina A. Snyder,
18 United States District Court Judge of the Central District of California (or other
19 Circuit, District, or Magistrate Judge presiding over the Consolidated Actions
20 through which this matter is presented for settlement) and court personnel employed
21 in Judge Snyder’s (or such other Judge’s) chambers or courtroom; (b) Transamerica
22 and its parents, affiliates, subsidiaries, successors, predecessors, and any entity in
23 which Transamerica has a controlling interest and their current or former officers
24 and directors (except to the extent Transamerica or such other entity is the owner of
25
26   1
          The capitalized terms used in this Final Judgment, shall have the meanings
27 and/or definitions given to them in the Settlement Agreement and Release [Dkt. 401-
   1 (“Settlement Agreement”)], or if not defined therein, the meanings and/or
28 definitions given to them in the Final Approval Order.
                                              1
 1 a Policy held for the benefit of an individual who is not otherwise excluded from
 2 membership in the Settlement Class); (c) any officer or director of Transamerica
 3 reported in its Annual Statements during the Class Period, or entity in which
 4 Transamerica had a controlling interest at any relevant time, any member of those
 5 persons’ immediate families and legal affiliates, heirs, controlling persons, agents,
 6 successors and predecessors in interest or assigns of any such excluded person or
 7 entity; (d) Policyholders who properly executed and timely filed a Request for
 8 Exclusion from the Settlement Class, as identified in the Final Approval Order; and
 9 (e) the legal representatives, successors, or assigns of any such excluded
10 Policyholders (but only then in their capacity as legal representative, successor, or
11 assignee).
12        (3)    Venue in this district is proper;
13        (4)    The Consolidated Actions (including all individual claims and
14 Settlement Class claims presented thereby) are hereby dismissed, with prejudice on
15 the merits, without fees or costs to any party except as provided in Final Approval
16 Order;
17        (5)    The Release set forth in Section VIII of the Settlement Agreement is
18 incorporated into this Final Judgment, and is effective as of the date of the Final
19 Approval Order and this Final Judgment, forever discharging the Transamerica
20 Releasees from any claims or liabilities in accordance with the provisions of Section
21 VIII of the Settlement Agreement;
22        (6)    All Settlement Class Members are permanently enjoined from filing,
23 prosecuting, maintaining or continuing litigation based on or related to the claims or
24 facts alleged in the Consolidated Actions in accordance with Section XI of the
25 Settlement Agreement.
26 Dated: February 6, 2019.
27                                          HONORABLE CHRISTINA A. SNYDER
                                            UNITED STATES DISTRICT JUDGE
28
                                               2
